‘.
            F       ”
                  OFFICE   OF   THE   ATTORNEY    GENERAL    OF   TEXAS
                                         AUSTIN




             Eonorablo M$ar A. ibddti
             county Attsmey
             Uneral lfells, Texas

             Dear SirI




                       Es have
             the ?ollouin~'taote




                                                        ity ot aner&l
                                                     o 8 de4ignatad    da-
                                                   mohls*    rraar Iho
.- :    .                                          I) operations but
       ..                                        (I oartltiaato trot8
                                           on it hm the right to
                                            load and unload ~wwangrrs.
                                                        412




mtreete o? mid   City and ltr aurburba.

                    “3-

       .wThs-Cfty BUI) Cotnpany has filed au appll-
oatlon nith the Comloaloners       Court of thlr
County, tar a per&t to oparat9 ov9r the pub110
roada lsadlng to map :‘ialterorr03 the city 0r
iiinsral iJal.10,1i1 aooordanoe with the provisions
or Artlola 6548 0r the RevviaeaCivil Statutes~
and la ooAtendln& that the Rail Road Coma~lssion
o? Texas,    haa no jurlsalotloA to grant a osrtli-
Ioate ot oc~snle~oa      md nweesity    to the m&y
Camp Bur~LiAr, ?or the mason that Artlole        911a
sp9olall.y lxoepte ?mra the jurlsdlotion o? the
Rail 901 Comlnrion       operation o? bus Unos in
l.noorpor 9 tea town8 and oitisu and their eurburba.
It being iurthsr asserted     that  Cup kaltma    18
Fa ?&et a mrburb of the City o? UlAeral wells.



     *Xt is iurther OoAteAded that the Rail Road
Cosrsli60ioA
           Of Texas belAg WithcUt   juri8diOtiOA
to grant a permit or osrtliloate to the Army Gazzp
Bue Lines or Cesnp 38lterr Bus Line, and the car-
poration not hating a ?Puiohlse to operate in the
City of Z?insral Plalls, its operation8 are lllegql
and in violation OS the peaal laws o? this State.



     "XA order that you sriy have a piature of the
true phyaioal Iacts, we are attaohing a amp or
plat retlooting the eituation oi leap *alters,
rarlouu badness  houses, uItkmpri8eu and resideAoer
with reisrenos to Iiighway 80-A and the City Limlt8
of the City or tinera  iVoll@, Teua.



     -In lddltlon to the iaota r9Toal9d by the at-
taohod mop or plat, tha ?ollowlng anoontrovarted
faots are asserted a8 shoring that Camp Walter-s
,'!onornbleyd’dearA. Xaadox,   Page 3


     end the area between Camp '%altere and the city
     lImIta o? the City of, ‘Sinera Xelle, is in raot
     a luburb o? aal4 City.

          *(a) The City e? IcIneral %olllr owna and
     maintains a water wofka aystex and sells and dls-
     tributea rater to ouetomere Within and without
     the corporate limits 0s said City! aa is under
     oontraat with the.Federal Go;OlrrnmeAtto supply
     all weter needed iA the operetlon and BUIiAtelLeBOe
     or caap wtere.

          "(b) The City o? WEineral Kalle oane Lake
     Ylneral ~:olls lying e&at and beyond Camp Valtora,
     and OWAEhAd aaintains a water line whloh paraer
     through Camp Yaltars a ndldjaoent to X&may    80-A.
          "(a) The corporate 1iaIt.r of the City of
     Mlinwal zells bats been lXtsAa&d 80 aa to lnoludo
     Lake Uinerel ivells &Ad the pipe line leading ?rom
     the lake into the City.

          "(d) The City of gInera1 We110 furniahsa  and
     supplies water to Mary 0s the plaoes 0s bualne68,
     reeldsnoes   and enterprl8ea   aUJaoent to Rlghway 80-A,
     whioh are boated  between Camp kfaltera and the City
     limlta o? aald City, at the same ratea promulgated
     an6 oharged ouatomero within the oorporate 1imIts
     of the City.

           *(e) Camp Falters, aAd ths buslnssa houses,
     reAfdeAO6B
              and    other enterprirea adjaoeAt to EIgh-
     ray 80-A. and betweuA Camp Zaltera and the city
     U&its o? the City or Mineral R's118 are supplied
     telephone lerrioe through the oentral offloe of
     the Southwestern Bell Talephone Compmy.

           “(i) Oamp Walters;    and the baolnear howea,
     realdenara and other enterpriaea looated a&djaoant
     to Highway  80-A and botweoa Caap Walters and the
     oity maits or the city o? xlneral well*, are 8up-
     plied with eleotrlo ourrent by the Terao Paru &
     U&G    Company, through Its   transformer atatlon
     looated wlthln the City llalta O? the City oi
     Lineral irelle, and the eeme rates are ohargad
                                                               ._
                                                                    414



&onorsbla ‘2dgu A. addor,     Pago &



     for suah rmvloe  as ue pramtal~ted and ahargeQ
     to gnhabitants ylthln the oorpomte linits.

             ‘(6) The Erases River Gus Company furalehas
    nnd ruppllea arturnl      gam to @mp Falters, and to
    the buafnars houses, remldenaer      and other enter-
    prlaea adfaaent to Iti@.clway   80-A, and between Callip
    ::altcrs    and the oorporate  limits of the City of
    :%neral 'slln, and ohar~n the cm0 rate zmde to
    similar oustosers wlthlc tht aorporatw limits of
    tte city.

         “(h) The City of ‘&wral Della owns the land
    upon which Cazp Dallas (3mm    ozx th:,attached mpj,
    is located, and furnishoe said oamp with water.
    said oamp is also furnished ~4th eleotrio ourrent
    by the Texas Power s: Ll@ht Company.

         “(1)  Old Oamp mltern,    the Natioaal Guard
    Caap of t!m 56th 5alvufy Brigade,   lies between new
    samp Ealtere and tSs City, and la furnished and
    supplied wlth mter by the City, and is rupplia%
    with aleotrlo and telephone rerrloe in the rraae
    LpBsner as =1&wSam:, ~~~altsrs.
          "(1) The City of tinoral Wells lsased from
     the aunbrs ther,eor horde 10,000 to 12,000 aare or
     land, and then rublet to the Pedual QoYamaant
     the   8th   upen whloh 6-p   Walter8 1s aitaated, and
     the   City of YrlnsralWell8 10 paying some j12,000.00
    per annum ior raid levees in qzoerr of      what lt lm
     rsoelrlng front the Federal Coounmeat     for a sub-
     lcaee.

          *(k)     The City or tinoral 'icolls. has OYQT
                                                       l
    period of years uadertaken to extant3 ,to all btul-
    near houser, reriaenes~     anA othar enterprise8 lo-
    ented l  djaoent to l3l@w19 60-A amI within the area
    now alleged to be a surburb     of 8ald CSty, a water
    semloe,     film Its pipe lfce extending fro4 L&e
    iEl.neml Polls into the City.

          WConslderln~ the rOrGE0in6faote we would
     appmclete   your answer to t5e fol$owlng queetlonc~
                                                                            415


           uonorable            'il@r A. Maddox, Page 5



                           “(1)   Does the Rail Reed Costmlaalon of
                      Tezaa, have Jurladlotlon to pent    a oertlfloate
                      of neoesslty and oonrenlenoe over I!lghway 80-A
                     firm Xlneral "ells to Ca:ir,halter87

                          "(2) Under the toreaolng facts la Camp
                     Yalters and the uea lying between Ce,ap !?alters
                     and the corporate llnlte of the City of i!insrsl
                     .'
                      el~le, a surburb or s&A City, a8 a mttor of'
                     law?

                                Coea the City 3us Company by v:rtue
                                "(3)
                     of   its    ~ranohise
                                      frorl the City of .:ineral ;:‘9lls,
                     have the right to operate over iiiehwa9 80-A to
                     Samp Yialtnral

                          O(4) Doe8 the Comiaaionera     Cixrt or Palo
                     F%nto County, Texas, by virtue or hrtiole   65l.8
                     of the Rerlaed Civil 3tetutse hare jurisdlotlon
                     and anthorlty to i;ra~ltthe a~pliuetlon oi the
                     City Bus Coqxmy   for a perrdt to operate lta
                     buses over M&wE~     &O-h, and other Public Roads
                     to Camp WalteraT"

                       Aa noted in your letter the Rsilroad Cotisslon
           grantsd  a oertltlcato of convtmleme   and nooeealty to the
           Army Camp BUG Line, presumably aftsr a hearing and having
           reached the oonoluslon that   it had JurlaAlotlon.   Art1018
:   .,..
           9lla,  Vernon*8 Annotated Ci+ll Statutee, plaoes motor bus
           oompnlea under the regulation of the Railroad Conaaisslon.
           A reading of Seotion 1 (0) shore that such a oarrlar la
           not aubjeot to repllatlon if It oparataa wholly within
           the llnlta of a oitg MA lte suburba.     On the othar hand
           if any of lta operation 1~ outside the limits a? a oity
           or its   suburb8 it ie within the JurlaAiotlon ai the Com-
           mlsalo~ and subject to regulation. Eenae, the anewem to
           your l.nquirSoa depend upon the question aa to whether or
           not the territory bOtWeeA the Caslp and the alty liwits of
           Funeral Xells la R suburb of such City. Yhile a aonaiAer-
           able part of the faots whioh you aubznlt t-3nA8 On ohm that
           it 1s such a suburb, it ln apparent that the Railroad Com-
           mlaalon thought eirfmOAtly    after hearlw the evlAenoe on
           the canp 9118 Line a*pllOation.
                                                              43.6


 ,?onorabls FAgaarA.   mador, Page 6

             Whether the road8 traversed In going fros the
  City of --gInera Xel.1~ to CeuspWaltera 11s rlthln the
- suburbs oi the City is 3 questfon of tsat. Kenoe, we
  regret.our inability to answer your quest?one.    .:e en-
  oloss a aopy.of.our opinion 30. O-2737, wbiob la somewhat
  aore elaborative ai OUT position.